Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “wherein each of the signal-to-ground ratios is defined as a ratio of the number of a part of the signal lines for transmitting data in the data bus to the number of another part of the signal lines for transmitting low voltage level signals, and the number of the part of the signal lines for transmitting data and the number of the another part of the signal lines for transmitting low voltage level signals are set by the driver, and the driver is selectively reconfigured a current signal-to- ground ratio of the data bus according to the current signal quality parameter and the electrical parameter database.” in combination with other recited elements in independent claim 1. 

3.       Lattimore et al. (U.S. Patent No: 6,243,776 B1), the closest prior art of record, teaches drivers drive data on the bus according to either single ended protocol or differential protocol, based on input selection signals. Lattimore discloses receivers receive the data from the bus according to either of single ended and differential protocols, based on received selection signals. Lattimore suggests the drivers and receivers respectively use the same circuitry to drive and receive data, regardless of protocol usage. However, Lattimore doesn’t teach “wherein each of the signal-to-ground 

4.       Frame et al. (U.S. Patent Application No: 20020089322 A1) teaches a circuit board has cable connectors and connection points formed on two sides respectively. Frame discloses the wave guide elements which are arranged in parallel to each other between the respective cable connectors and the connection points, has isolated ground and a signal to ground ratio of 1:1. However, Frame doesn’t teach “wherein each of the signal-to-ground ratios is defined as a ratio of the number of a part of the signal lines for transmitting data in the data bus to the number of another part of the signal lines for transmitting low voltage level signals, and the number of the part of the signal lines for transmitting data and the number of the another part of the signal lines for transmitting low voltage level signals are set by the driver, and the driver is selectively reconfigured a current signal-to- ground ratio of the data bus according to the current signal quality parameter and the electrical parameter database.”.

5.       The prior art of record doesn’t teach or render obvious “wherein each of the signal-to-ground ratios is defined as a ratio of the number of a part of the signal lines for 

6.       Independent claim 6 recites limitations similar to those noted above for independent claim 1 and is considered allowable for the same reasons noted above for claim 1.
             
7.       Dependent claims 2-5 and 7-18,  recites limitations similar to those noted above for independent claims 1 and 6 are considered allowable for the same reasons noted above for claims 1 and 6.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
          RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
            References Considered Pertinent but not relied upon
            Mroczkowski et al. (US Patent No: 5,417,578) teaches a method of establishing a signal-to-ground ratio for a printed wiring board having at least one row of signal plated-through-holes.

            Oono et al. (US Patent Application Pub. No: 20090315635 A1) teaches a transmission circuit and a 
transmission method of using the transmission circuit, and more particularly relates to a transmission circuit to be connected to a plurality of devices and a transmission method of using the transmission circuit. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181